The opinion of the court was filed October 15th 1883.
Per Curiam.
— As the record was amended, this scire facias was on the recognizance, and not on the judgment. It is true the 74th section of the Act of 15th April 1834, authorizes the recorder of deeds to certify the recognizance of the sheriff, taken by him, to the prothonotary. This is for the purpose of creating a lien on real estate, and thereby increasing the security of all persons interested in the proper discharge of the sheriff’s duties. Non constat, that those who entered into the recognizance would not be liable without such certificate. We think *146however that the filing in the prothonotary’s office of a duly-certified copy of the recognizance is a compliance with the meaning of the statute. The receipts were not conclusive. Parol evidence was properly received to explain the circumstances under which they were executed.
Judgment affirmed.